Order entered February 24, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00541-CV

                             JOHN D. COPELAND, Appellant

                                             V.

                             JAY SANDON COOPER, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 08-13097

                                         ORDER
        We GRANT appellant’s February 15, 2014 motion to file corrected brief and extend time

for filing. We ORDER the brief tendered to the Clerk on February 21, 2014 filed as of the date

of this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE